Reed, J.
The evidence offered and introduced on the trial was taken down in short-hand by the reporter, and at the end of the trial the judge of the circuit court before whom the cause was tried attached his certificate to the short-hand notes, to the effect that they contained all of' the evidence offered or introduced by the parties. The notes were filed by the clerk, but they were not extended or certified to by the reporter until after the expiration of six months from the trial. On this state of the record, the cause cannot be tried de novo in this court. Merrill v. Bowe, 69 Iowa, 653. Appellant, however, has filed an assignment of errors, and we are asked to consider the cause as an ordinary action, and determine the questions raised by the assignment. But the assignment of errors was not filed until after the adjournment of the term to which the appeal was taken, nor until after appellee’s argument was filed. It therefore came too late, and we cannot consider the questions attempted to be raised by it. Russell v. Johnston, 67 Iowa, 279.
Affirmed.